Citation Nr: 0208178	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  95-37 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the case in 
January 1998 and July 1999 for further development.  The RO 
has returned the case to the Board for further appellate 
review.


FINDING OF FACT

1.  Prior to June 10, 1999, the veteran's bilateral hearing 
loss was manifested by a right ear puretone threshold average 
of 36.25 decibels with speech recognition of 90 percent, and 
a left ear puretone threshold average of 35 decibels with 
speech recognition of 90 percent.  

2.  Subsequent to June 10, 1999, the veteran's bilateral 
hearing loss has been manifested by a right ear puretone 
threshold average of 43.75 decibels with speech recognition 
of 94 percent, and a left ear puretone threshold average of 
46.25 decibels with speech recognition of 92 percent.  His 
puretone thresholds are less than 55 decibels in both ears in 
the 2000 hertz frequency.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
Part 4, §§ 4.85, 4.86. 4.87, Diagnostic Code 6100 (1994-
2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  The RO has 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  These changes in 
law are potentially applicable to the claim on appeal.  See  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC's), the RO has 
advised the veteran (and his representative) of the Reasons 
and Bases in denying his claim.  In this case, the veteran 
has submitted his statements of symptomatology and arguments 
in support of his claim, and has advised the RO that his VA 
clinical records may contain pertinent information which may 
substantiate his claim.  He was afforded the opportunity of a 
Travel Board hearing in April 1997, but he failed to show 
without good cause and has not requested another hearing.  
During the appeal period, the RO has obtained the veteran's 
VA clinical records from the Alexandria, Louisiana VA Medical 
Center (VAMC), and provided him VA audiology examinations in 
November 1994, May 1997, and September 1999.  The RO was 
unable to obtain VA clinical records from the New Orleans, 
Louisiana VAMC, but those records related to treatment prior 
to the appeal period and are not pertinent to the issue at 
hand.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

In his VA Form 21-4138 filing received in August 1995 and his 
VA Form 9 filing received in October 1995, the veteran 
alleged that his November 1994 VA audiology examination was 
inadequate because he was not given the "proper 
examination."  He appears to argue that he was wearing his 
VA issued hearing aids during this examination.  The Board 
finds no evidence in the examination report to support this 
assertion.  In any event, he has not raised this issue with 
respect to his May 1997 and September 1999 VA audiology 
examinations.  He also appears to argue that his non-
compensable rating fails to account for his need to wear 
hearing aids.  The Board views his argument as one going to 
VA policy rather the adequacy of examination itself.  VA's 
rating schedule makes an allowance for improved hearing due 
to the wearing of hearing aids, see 38 C.F.R. § 4.86 (1997); 
38 C.F.R. § 4.85(a) (2001), but the audiometric testing 
itself is conducted without the use of hearing aids.  Id.  
See generally 64 Fed. Reg. 25202, 25204 (May 11, 1999).  The 
Board has carefully reviewed the most recent VA audiometric 
examination report, dated in September 1999, and finds that 
it is clearly adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2001); Abernathy v. Principi , 3 Vet. App. 461 (1992).  
As the case has been fully developed, proper notice has been 
issued and there are no outstanding requests to obtain 
additional evidence or information, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

Effective on June 10, 1999, the regulations pertaining to 
evaluations for diseases of the ear and other sense organs 
changed.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  Prior 
to the effective date of the new regulations, the veteran's 
claim for an increased rating may only be evaluated under the 
older criteria.  38 U.S.C.A. § 5110(g) (West 1991); 
VAOPGCPREC 3-2000 (April 10, 2000).  However, from and after 
the effective date of amendment, the Board must consider both 
the old and the new criteria and apply the version most 
favorable to the veteran.  Id.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new regulations were considered 
and applied by the RO, and the Board will do likewise.

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1996-2001).  See generally 52 Fed. Reg. 44117-44122 (Nov. 
18, 1987 and 52 Fed. Reg. 46439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.87 (1996) and 4.85 (2001).  Under these 
criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The veteran was granted service connected for bilateral 
hearing loss by means of an RO rating decision dated in July 
1971.  His original non-compensable rating has remained in 
effect to the current appeal.  The current claim for an 
increased rating was filed by means of a VA Form 21-4138 
filing received in February 1994.  A VA audiology 
examination, dated in November 1994, revealed that he 
manifested right ear puretone thresholds of 10, 10, 55 and 70 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
He had left ear puretone thresholds of 10, 10, 60 and 60 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
His speech discrimination score using the Maryland CNC test 
was 90 percent for both ears.  He was given an impression of 
mild sensory neural hearing loss, bilaterally, for which he 
was wearing VA issued hearing aids.

A VA audiology examination, dated in May 1997, revealed that 
the veteran manifested right ear puretone thresholds of 15, 
10, 60 and 70 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  He had left ear puretone thresholds of 15, 50, 
55 and 60 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  His speech discrimination score using the 
Maryland CNC test was 92 percent for the right ear and 96 
percent for the left ear.  His results were summarized as 
showing normal hearing sensitivity through 2000 hertz with 
mild to moderate high-frequency sensorineural hearing loss 
from 3000 through 8000 hertz in the right ear.  In the left 
ear, he had normal hearing from 250 through 1500 hertz with 
moderate to moderately severe sensorineural hearing loss from 
2000 through 4000 hertz.  It was noted that he had worn VA 
issued hearing aids for the past 8 to 10 years.

On VA audiology examination, dated in September 1999, the 
veteran primarily complained of difficulty understanding 
conversation, especially in the presence of competing 
background noise.  His audiometric examination revealed right 
ear puretone thresholds of 20, 20, 70 and 65 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  He had left 
ear puretone thresholds of 15, 50, 65 and 55 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  His speech 
discrimination score using the Maryland CNC test was 94 
percent for the right ear and 92 percent for the left ear.  
It was noted that the veteran's standard pure-tone audiology 
procedures revealed a slight to moderate sensorineural 
hearing loss bilaterally.  His speech reception thresholds 
were in agreement with pure tone responses bilaterally, and 
his word recognition was good bilaterally.  The examiner 
commented that, in view of the results, the veteran would 
indeed experience some difficulty understanding speech, 
especially in the presence of competing background noise.

Prior to the regulatory revisions on June 10, 1999, the 
veteran had VA audiology examinations in February 1994 and 
May 1997.  His February 1994 examination revealed a right ear 
puretone threshold average of 36.25 decibels with speech 
recognition of 90 percent.  This corresponds to numeric 
designation of "II" under the old criteria.  38 C.F.R. 
§ 4.87, Table VI (1994-99).  His left ear hearing loss was 
manifested by a puretone threshold average of 35 decibels 
with speech recognition of 90 percent.  This also corresponds 
to numeric designation of "II".  Id.  These combined 
numeric designations result in a 0 percent rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (1994-99).  
His May 1997 VA examination demonstrated a right ear puretone 
threshold average of 38.75 decibels with speech recognition 
of 92 percent, and a left ear puretone threshold average of 
45 decibels with speech recognition of 92 percent.  This 
corresponds to numeric designations of "I" for both ears 
under the old criteria.  38 C.F.R. § 4.87, Table VI (1994-
99).  These combined numeric designations also result in a 0 
percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Table VII (1994-99).

The audiometric results most favorable to the veteran during 
this time period come from the May 1994 VA audiology 
examination which demonstrate a right ear puretone threshold 
average of 36.25 decibels with speech recognition of 90 
percent, and a left ear puretone threshold average of 35 
decibels with speech recognition of 90 percent.  There is no 
certification in either examination of language difficulties 
or inconsistent speech audiometry scores which render use of 
both puretone average and speech discrimination as 
inappropriate measures.  The Board must find, therefore, that 
the preponderance of the evidence is against a compensable 
rating for bilateral hearing loss disability prior to June 
10, 1999.

Subsequent to June 10, 1999, the veteran's September 1999 
audiology examination revealed right ear hearing loss 
manifested by a puretone threshold average of 43.75 decibels 
with speech recognition of 94 percent.  This corresponds to 
numeric designation of "I" under the new criteria.  
38 C.F.R. § 4.85, Table VI (1999-2001).  His left ear hearing 
loss was manifested by a puretone threshold average of 46.25 
decibels with speech recognition of 92 percent.  This also 
corresponds to numeric designation of "I".  Id.  These 
combined numeric designations result in a 0 percent rating 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(1999-2001).  There is no certification of language 
difficulties or inconsistent speech audiometry scores so as 
to allow consideration of the numeric designations contained 
in Table VIa.  See 38 C.F.R. § 4.85(c) (2001).

Notwithstanding the above, the new provisions to the 
schedular criteria allow special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.86 (2001).  One of the provisions provides that an 
individual who manifests puretone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000 and 4000 hertz) will be given a numeric designation from 
either Table VI or VIa, whichever results in the higher 
numerical.  38 C.F.R. § 4.86(a) (2001).  The other provision 
provides that, when the puretone threshold is 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the higher Roman numeral designation under Table VI or Table 
Via will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2001).  
The veteran's puretone thresholds are less than 55 decibels 
in both ears in the 2000 hertz frequency.  Thus, the Board 
finds that the provisions allowing special consideration to 
cases of exceptional patterns of hearing impairment are not 
for application in this case. 

In so holding, the Board has considered the veteran's 
descriptions of his bilateral hearing loss disability, but 
notes that the most probative evidence concerning the level 
of severity consists of the audiometric testing results of 
record.  See Lendenmann, 3 Vet. App. at 349.  The veteran's 
own descriptions of his difficulty understanding speech, 
while verified by a VA examiner, are outweighed by the 
audiometric testing results which show that the extent of his 
hearing loss is insufficient to meet the criteria for a 10 
percent under VA regulations.  While the evidence shows that 
the veteran requires the use of hearing aids bilaterally, the 
Board notes that the schedular rating makes proper allowance 
for his improvement in hearing.  See 38 C.F.R. § 4.86 (1997); 
38 C.F.R. § 4.85(a) (2001).  There is no doubt to be resolved 
in his favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 4.3 (2001).


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

